KNOLL, Judge.
Defendant, Robert W. Bartlow, pleaded guilty to manslaughter, a violation of LSA-*343R.S. 14:31. He was sentenced to serve 21 years at hard labor with the Department of Corrections. Defendant appeals his sentence, contending: (1) the sentencing court failed to comply with the sentencing guidelines of LSA-C.Cr.P. Art. 894.1; and, (2) his sentence is excessive. We affirm.
FACTS
The charge against defendant stems from a homicide which occurred on May 30, 1986, in Alexandria, Louisiana. The victim’s body was found slumped over a bathtub in his trailer house with his face submerged in a tub one-third full of bloody water. The coroner’s report shows the cause of death as acute congestive heart failure due to combined efforts of a severe beating and possible drowning. The victim was identified as Marvin Pugh, who was 76 years of age. At the time of sentencing, defendant was 25 years of age.
On September 24, 1986, defendant, along with Willard A. Mullens, the co-defendant, were charged with second-degree murder. Pursuant to plea negotiations, the bill of information was amended to charge defendant with manslaughter in lieu of second-degree murder. Defendant pleaded guilty to the amended charge.
SENTENCE
Defendant contends the sentencing court failed to comply with the sentencing guidelines and that his sentence is excessive. On these issues, the jurisprudence is legion and well established. For a body of the applicable jurisprudence, see State v. Moral, 541 So.2d 986 (La.App. 3rd Cir.1989).
We have carefully reviewed the record and find that the sentencing court complied with the sentencing guidelines. Further, we do not find the sentencing court abused its sentencing discretion for this very violent offense.
For the foregoing reasons, defendant’s sentence is affirmed.
AFFIRMED.